Name: Commission Regulation (EEC) No 242/80 of 1 February 1980 amending the Annex to Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 2. 2 . 80 Official Journal of the European Communities No L 27/27 COMMISSION REGULATION (EEC) No 242/80 of 1 February 1980 amending the Annex to Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 17 (4) thereof, Whereas the Annex to Commission Regulation (EEC) No 1098/68 (3 ), as last amended by Regulation (EEC) No 37/75 (4), specifies the destination zones which may be used in the fixing of export refunds ; Whereas it has proved necessary for the countries specified in Zone C to be reviewed in order to take account of the current situation on the world market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1098/68 , the countries specified in Zone C are replaced by the following : 'ZONE C 1 Afghanistan , Bulgaria, Hungary, Poland, the German Democratic Republic ( 1 ), Romania, Czechoslovakia. ZONE C 2 USSR, Mongolia . (') Without prejudice to the provisions of the protocol relating to internal German trade and to associated matters.' Article 2 This Regulation shall enter into force on 2 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p . 6 . P) OJ No L 184, 29 . 7 . 1968 , p . 10 . ( «) OJ No L 5, 9 . 1 . 1975, p. 7.